DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan, US 2018/0300653 and further in view of Appalaraju et al., US 10,467,526.

Regarding claims 1-2, Srinivasan discloses a method, comprising: 
receiving, from a first event source of a plurality of event sources, a first event of a plurality of events, wherein the first event corresponds to first event data, (0031: the serving container begins receiving input signals from one or more data sources 102. The input signals may be structured events, structured in a manner similar to the training data.) wherein the first event source is a container executing an image (0029: The DML system 200 further configures and/or customizes the model architecture in the container image using any relevant hyper parameters received in the training request, including the learning rate, the base learning rate modification function, and the number of iterations to perform. The DML system 200 may configure the model architecture with other additional or alternative hyper parameters as well. At this point, the container may operate on the volume of training data according to the model architecture and hyper parameters. The container executes the prescribed number of iterations, iteratively updating the weights defined in the model (which began as the base model).), and wherein the image corresponds to image metadata comprising one or more attributes describing the image (Fig. 2C and paragraph 0041: The container image 242 may further include metadata such as a container image identifier 243 and a task type 249); 
combining the first event data with the image metadata to obtain enriched data (0029: The combination of data stored in the output directory, as well as any metadata relating to the model, may be referred to as a model bundle.);
Srinivasan lacks or does not expressly disclose detecting, using the enriched data, a deviation from a policy.
Appalaraju discloses
detecting, a deviation from a policy (col. 7, lines 20-25: identify cases of improper use of images or violations of image use policies ); and in response to detecting the deviation from the policy, performing an action to enforce the policy (col. 7, lines 26-37); wherein detecting the deviation from the policy comprises; generating a score by applying a trained model to the features; and determining that the score exceeds a threshold set by the policy, wherein detecting the deviation from the policy is based on the score (col. 7, lines 26-37: f an apparent improper use of an image is identified, e.g., based on a similarity score generated by model 124 that exceeds some threshold, an automated similarity response coordinator 130 implemented at one or more computing devices may initiate a response action, such as a communication indicating the occurrence of the violation to the apparent policy violator. Other types of actions or operations may be performed in response to determining that a similarity score meets a threshold criterion—for example, if the model 124 is employed on behalf of an image search application, one or more images that are found to be similar to the source image may be indicated to a client 180.).It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify using the enriched data and extracted features (paragraph 0065, 0084) of Srinivasan with Appalaraju to detect a deviation from a policy in order to identify cases of improper misuse, as taught by Appalaraju, col 7, lines 22-25.
Regarding claims 3-4, Srinivasan lacks or does not expressly disclose an action type.  However, Appalaraju teaches wherein the action corresponds to an action type, the method further comprising determining, using the score, the action type (col. 21, lines 1-10: application-dependent responsive actions or operations may be taken in various embodiments. For example, in a scenario in which apparent violations of image use policies are being detected using the scores (as when an image very similar to the logo of one organization is being used for a purpose that has not been approved by the organization), the violating entities may be identified and/or contacted regarding potential improper use of the images.); extracting features from the plurality of events; and detecting an anomaly by applying a trained model to the features (col, 21, lines 11-16: the operations corresponding to elements 910, 913, 916 and 919 for the next round of training image pair selection followed by model training may be performed in the depicted embodiment.).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Srinivasan with Appalaraju to perform an action type dependent on a score, in order to identify an improper use of image, as taught by Appalaraju, col 7, lines 22-25.
Regarding claim 5, Srinivasan lacks or does not expressly disclose wherein the one or more attributes comprise an owner.  However,  Appalaraju  discloses wherein the one or more attributes comprise an owner and wherein performing the action comprises sending, to the owner, a notification regarding the deviation from the policy (col. 7, lines 1-16: in which apparent violations of image use policies are being detected using the scores (as when an image very similar to the logo of one organization is being used for a purpose that has not been approved by the organization), the violating entities may be identified and/or contacted regarding potential improper use of the images.).It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Srinivasan with Appalaraju to notify an organization/owner regarding deviation from the policy in order to notify them about improper use of images, as taught by Appalaraju, col 7, lines 22-25.
Regarding claim 6, Srinivasan as modified above, further discloses wherein the action corresponds to an action type, and wherein performing the action modifies the execution of the container (0029:  The DML system 200 further configures and/or customizes the model architecture in the container image using any relevant hyper parameters received in the training request, including the learning rate, the base learning rate modification function, and the number of iterations to perform.).Regarding claim 7, Srinivasan as modified above, further discloses wherein modifying the execution of the container comprises performing a diagnostic on the container (0029: the container may operate on the volume of training data according to the model architecture and hyper parameters.).Regarding claim 8, Srinivasan as modified above, further discloses further comprising: receiving, from a second event source of the plurality of event sources, a second event of the plurality of events, the second event corresponding to second event data, wherein the enriched data further comprises the second event data, and wherein detecting the deviation from the policy is further based on the second event data (0004: A volume of training data may define a plurality of events, each event including at least one instance of observation data and at least one instance of outcome data. The method may further include mounting the volume of training data to the filesystem of the container image to obtain a training container. ).Regarding claim 9,  Srinivasan teaches a repository storing a plurality of events comprising a first event corresponding to first event data (FIG. 2A illustrates an example set of components of a DML system 200. In the illustrated example, the DML system includes a processing system 210, a storage system 230). 

As per claims 9-18 and 20, this is a system and method version of the claimed method discussed above in claims 1-8 wherein all claimed limitations have also been addressed and/or cited as set forth above.
Regarding claim 19, Srinivasan as modified above, further discloses wherein the action halts execution of the container (0029: The DML system 200 may then stop running the container.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Waugh et al., US 2019/0050680 teaches he image manifest contains a list of filesystem layer blobs which can be combined sequentially to create the filesystem in the container image. One such image blob may include a “config” blob that specifies image metadata, such as which commands to execute when starting a container from the container image, the processor architecture for executing the container from this image as well as other information, paragraph 0015.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUBREY H WYSZYNSKI whose telephone number is (571)272-8155. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUBREY H WYSZYNSKI/Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434